 

--------------------------------------------------------------------------------



Exhibit 10.32


SCHEDULE OF 2005 EXECUTIVE SALARIES


Executive Salaries and Bonuses. On January 13, 2005, the Compensation Committee
of our Board of Directors increased the annual salary of our named executive
officers, in accordance with the terms and conditions of the respective
employment agreements previously filed by us, as follows:


C. Taylor Pickett
 
$ 495,000
     
Daniel J. Booth
 
$ 305,000
     
Robert O. Stephenson
 
$ 245,000
     
R. Lee Crabill
 
$ 237,000


Also, the Compensation Committee approved 2004 cash bonus payments to executive
officers in the following amounts set forth below opposite the name of such
officer:


C. Taylor Pickett
 
$ 480,000
     
Daniel J. Booth
 
$ 147,500
     
Robert O. Stephenson
 
$ 117,500
     
R. Lee Crabill
 
$ 115,000



These bonus amounts were determined in accordance with performance-based
criteria established by the Compensation Committee in July 2004, pursuant to
which the executives would be paid 100% percent of the bonus amounts available
under their respective employment agreements if we achieved an adjusted funds
from operations per share of common stock for the fiscal year ended December 31,
2004 equal to or in excess of certain targeted levels.
